DETAILED ACTION
This is a first office action in response to application no. 17/372,919 filed on July 12, 2021 in which claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 

provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent no. 10,638,110 to Lazarus et al.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 13 of the instant application and claims 1, 7 and 13 of Patent no. 10,638,110 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application calls for causing content to be presented in a first format on a display, wherein the display is operating in a first presentation mode; while causing the content to be presented in the first format, receiving a user input that indicates that the display is to be switched from the first presentation mode to a second presentation mode; selecting a second format that corresponds to the second presentation mode for the content; and causing the content to be presented in the second format on the display.
Claim 1 of Patent no. 10,638,110 calls for similar limitations.  In fact, independent claim 1 of the cited Patent call for causing a first piece of content to be presented in a first format on a display;  determining that the display is to switch to presenting a second piece of content that is in the first format;  causing the second piece of content to be presented in the first format on the display;  while causing the second piece of content to be presented in the first format, receiving a user input from a device associated with the display that indicates that a presentation mode specified by the display is to be switched to a mode corresponding to a second format;  in response to receiving the user input that indicates that the presentation mode specified by the display is to be switched to the mode corresponding to the second format, converting the second piece of content in the first format to a corresponding second piece of content in the second format;  and causing the second piece of content to be presented in the second format on the display.
Claims 2-6, 8-12 and 14-18 are rejected by their dependence to claims 1, 7 and 13.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

4.	Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent no. 9,979,947 to Lazarus et al.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 13 of the instant application and claims 1, 8 and 15 of Patent no. 9,979,947 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application calls for causing content to be presented in a first format on a display, wherein the display is operating in a first presentation mode; while causing the content to be presented in the first format, receiving a user input that indicates that the display is to be switched from the first presentation mode to a second presentation mode; selecting a second format that corresponds to the second presentation mode for the content; and causing the content to be presented in the second format on the display.
 Claim 1 of Patent no. 9,979,947 calls for similar limitations.  In fact, independent claim 1 of the cited Patent call for causing a display to display a first piece of content in a first format; determine that a user is switching between presentations of different pieces of content; while it is determined that the user is switching between presentations of different pieces of content: determine that a second piece of content is in a second format that is different from the first format; cause the display to display the second piece of content in the first format; after causing the display to display the second piece of content in the first format, determine that the user has stopped switching between presentations of different pieces of content; and in response to determining that the user has stopped switching between presentations of different pieces of content, cause the display to display the second piece of content in the second format.
Claims 2-6, 8-12 and 14-18 are rejected by their dependence to claims 1, 7 and 13.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

5.	Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-22 of U.S. Patent no. 9,294,752 to Lazarus et al.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 13 of the instant application and claims 1, 9 and 16 of Patent no. 9,294,752 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application calls for causing content to be presented in a first format on a display, wherein the display is operating in a first presentation mode; while causing the content to be presented in the first format, receiving a user input that indicates that the display is to be switched from the first presentation mode to a second presentation mode; selecting a second format that corresponds to the second presentation mode for the content; and causing the content to be presented in the second format on the display.
Claims, 1, 9 and 16 of Patent no. 9,294,752 call for similar limitations.  In fact, representative claim 1 of the cited Patent call for causing a display to display a first piece of content in a first format; determine that a user is switching between presentations of different pieces of content; while it is determined that the user is switching between presentations of different pieces of content: determine that a second piece of content is in a second format that is different from the first format; cause the display to display the second piece of content in the first format; after causing the display to display the second piece of content in the first format, determine that the user has stopped switching between presentations of different pieces of content; and in response to determining that the user has stopped switching between presentations of different pieces of content, cause the display to display the second piece of content in the second format.
Claims 2-6, 8-12 and 14-18 are rejected by their dependence to claims 1, 7 and 13.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

6.	Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent no. 11,064,179 to Lazarus et al.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 13 of the instant application and claims 1, 7 and 13 of Patent no. 11,064,179 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application calls for causing content to be presented in a first format on a display, wherein the display is operating in a first presentation mode; while causing the content to be presented in the first format, receiving a user input that indicates that the display is to be switched from the first presentation mode to a second presentation mode; selecting a second format that corresponds to the second presentation mode for the content; and causing the content to be presented in the second format on the display.
Claims, 1, 7 and 13 of Patent no. 11,064,179 call for similar limitations.  In fact, representative claim 1 of the cited Patent call for causing a piece of content to be presented in a first format on a display, wherein the display is operating in a first presentation mode; while causing the piece of content to be presented in the first format, receiving a user input that indicates that the display is to be switched from the first presentation mode to a second presentation mode; in response to receiving the user input that indicates that the display is to be switched from the first presentation mode to the second presentation mode, selecting a second format for the piece of content, wherein the second format corresponds to the second presentation mode; receiving the piece of content in the second format; and causing the piece of content to be presented in the second format on the display.
Claims 2-6, 8-12 and 14-18 are rejected by their dependence to claims 1, 7 and 13.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


9.	Claims 1-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lazarski et al. (US Patent Application Publication no. 2013/0155206).

Regarding claims 1, 7 and 13, Lazarski discloses a CRM, system and method for controlling presentation of content (See [0004], and remote controller of [0037] “The display unit interface 202 may be also configurable by the user, who manually enter the mode of operation of the display unit, e.g., via a remote controller of the signal received”) the method comprising causing content to be presented in a first format on a display, wherein the display is operating in a first presentation mode (See [0005]-[0006]); while causing the piece of content to be presented in the first format, receiving a  user input that indicates that the display is to be switched from the first presentation to a second presentation mode (See [0015] and [0037] “A display interface 202 is configured to determine the display mode of the video display unit; i.e. whether the video display unit is in a 2D mode or a 3D mode and preferably, what is the particular expected format pf the 3D signal to be displayed in 3D mode…. e.g. via a remote controller of the signal receiver” and [0028]); selecting a second format that corresponds to the second presentation mode for the content (See [0037] “Moreover, the video signal switch 210 can be configured to determine a plurality of display modes of the display unit and select one mode depending on the type of the video input signal, wherein the received video signal can be converted into the adapted output signal compatible with the selected display mode of the display unit”), selecting a second format for the piece of content, wherein the second format corresponds to the second presentation mode (See [0042] and [0037]-[0038] in case the detected type of signal differs from the display mode of the display unit, the switch 210 may direct the input signal to an appropriate converter 204, 205 configured to convert the input video signal format to an output signal adapted to the mode of operation of the display unit 201);”).

As per claims 2, 8 and 14, most of the limitations of these claims have been noted in the above rejection of claims 1, 7 and 13.  In addition, Lazarski further discloses wherein the second format is selected based on a display resolution capability of the display (See Lazarski [0042]).

As per claims 3, 9 and 15, most of the limitations of these claims have been noted in the above rejection of claims 1, 7 and 13. In addition, Lazarski further discloses wherein the first presentation mode corresponds to 2D presentation of video content, and wherein the second presentation mode corresponds to 3D presentation of video content (See Lazarski [0037]  “Furthermore, the mode of operation of the display unit may be communicated from the display unit interface 202 to an OSD (on-screen display) manager 203, which depending on the mode of display unit may use one of 3D OSD generators 206 or a 2D OSD generator 207 to display the OSD data in a form adapted to the display unit mode of operation. The OSD signal may comprise additional graphical data, such as subtitles, program guide information, advertising, etc. Therefore, even if the input video signal is a 2D video signal, but the display unit operates in a 3D mode, the subtitles and other OSD data for the 2D video signal can be generated in a 3D mode, which will substantially increase the viewer experience while watching a standard 2D signal.”).

As per claims 4, 10 and 16, most of the limitations of these claims have been noted in the above rejection of claims 3, 9 and 15.  In addition, Lazarski further discloses wherein causing the piece of content to be presented in the second format on the display comprises causing the piece of content to be presented in a side-by-side 3D format (See Figs. 1B, (102 103) 1C, (102, 103) and [0038]).

As per claims 5, 11 and 17, most of the limitations of these claims have been noted in the above rejection of claims 1, 7 and 13.  In addition, Lazarski further discloses an alert to be presented on the display while the display is in the second presentation mode (See Lazarski [0037] The OSD signal may comprise additional graphical data, such as subtitles, program guide information, advertising, etc. Therefore, even if the input video signal is a 2D video signal, but the display unit operates in a 3D mode, the subtitles and other OSD data for the 2D video signal can be generated in a 3D mode, which will substantially increase the viewer experience while watching a standard 2D signal. ) The Applicant should note that the alert is understood as being a subtitle in the form of an OSD signal.

As per claims 6, 12 and 18, most of the limitations of these claims have been noted in the above rejection of claims 1, 7 and 13.  In addition, Lazarski further discloses wherein causing a graphic comprising information related to the piece of content to be overlaid on the piece of content during presentation of the piece of content on the display in the second presentation mode (See [0037]  “The 
OSD signal may comprise additional graphical data, such as subtitles, program guide information, advertising, etc.).

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kwon et al. (US Patent Application Publication no. 2015/0195514) teaches apparatus for displaying image driving method thereof, and method for displaying image.
Matsui et al. (US Patent Application Publication no. 2003/0128273) teaches video processing apparatus, control method therefor, and storage medium.
Tsai et al. (US Patent no. 8957834) teaches timing controller with frequency modulation, converter with frequency modulation for scanning-based backlight unit module, and control system for 3D display.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424